
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


May 16, 2006    

Daryll D. Southwick,

        Centennial Bank of the West,

        4650 Royal Vista Circle,

        Fort Collins, Colorado 80528.

Dear Mr. Southwick:

        It has been a pleasure working with you over the past eighteen months.
We very much appreciate your substantial efforts and commitment. The purpose of
this letter is to confirm the following transition arrangements that you and we
have discussed. If you agree, this letter becomes your Transition Agreement with
Centennial Bank of the West (the "Company").

1.     Service Through June 30, 2006

        You will continue to be employed through June 30, 2006 with the Company.

        Effective on the close of business June 30, 2006, you will cease to be
employed and will retire from your positions as President and Chief Executive
Officer and director of the Company, as well as from all other positions as a
director, officer or employee of the Company or its affiliates (together, your
"Retirement"). You understand that your decision to retire from these positions
will be irrevocable and that no other action is required for it to become
effective. You agree, however, to sign any additional letters of resignation
that the Company may request that reflect accurately the terms and conditions of
your Retirement.

2.     Assistance Through December 31, 2006

        From July 1 through December 31, 2006, you agree to make yourself
reasonably available on our request from time-to-time to assist in the
transition of senior management and in any other matter related to your
employment with the Company. Your assistance is additional consideration for our
payments pursuant to Section 3 of this Transition Agreement and there will be no
additional cost; provided, however, that if your assistance is requested for
more than 10 hours in a 30 day period, we will pay you at the rate of $125 per
hour for each additional hour of assistance provided.

3.     Effect of Your Retirement

        As a severance payment upon your Retirement, the Company will pay to you
in one lump sum an amount in cash equal to one hundred and twenty-five thousand
dollars ($125,000) (the "Separation Amount").

        Your Separation Amount will be paid on January 1, 2007. However, the
Company's obligation to pay your Separation Amount is contingent on your
execution as of the date of your Retirement of a Waiver and Release of Claims
reasonably acceptable to the Company and such Waiver and Release of Claims
becoming effective.

        In addition to your Separation Amount, on your Retirement the Company
will pay you amounts that have become payable to you as of June 30, 2006 but
have not been paid.

        On your Retirement, you shall have the option to purchase or assume the
lease in respect of (as applicable) any automobile currently provided to you by
the Company.

        On your Retirement, the Company will have no further obligation to make
payments except as provided in this Transition Agreement.

4.     Your Continuing Obligations to the Company

        (a)    Non-Competition Agreement.    In consideration of the payment of
the Separation Amount, you agree to comply with the obligations (the
"Obligations") set forth in your Non-Competition Agreement, dated December 10,
2004, with Guaranty Corporation; provided that the term "Restricted Period"
therein shall refer to the period commencing on July 1, 2006 and ending on
June 30, 2007, the term "Restricted Territory" shall mean the geographic area of
the State of Colorado extending from the continental divide to the eastern State
boundary and the term "Company" shall mean Centennial Bank Holdings, Inc. and
its subsidiaries.

        (b)    Survival.    Any termination of your employment or of this
Agreement (or breach of this Agreement by you or the Company) shall have no
effect on the continuing operation of this Section 4.

        (c)    Validity.    The terms and provisions of this Section 4 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on your
future employment imposed by this Section 4 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 4 unreasonable
in duration or geographic scope or otherwise, you and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.

        (d)    Consideration.    The parties acknowledge that this Agreement
would not have been entered into and the benefits described herein would not
have been promised in the absence of your promises under this Section 4.

        (e)    Specific Enforcement; Cessation of Payments.    The Company is
entitled to an action or proceeding to temporarily, preliminarily or permanently
enforce any part of Section 4(a). You agree that (i) your violation of any part
of Section 4(a) would cause damage to the Company that cannot be measured or
repaired, (ii) the Company therefore is entitled to an injunction, restraining
order or other equitable relief restraining any actual or threatened violation
of such Sections, (iii) no bond will need to be posted for the Company to
receive such an injunction, order or other relief and (iv) no proof will be
required that monetary damages for violations of Section 4(a) would be difficult
to calculate and that remedies at law would be inadequate. In addition to the
other rights provided for in this Section 4(g), it is agreed that, if you breach
Section 4(a) the Company's obligation to make or provide payments or benefits
under Section 3 shall cease, to the extent not already paid or provided.

        (h)    Notice to New Employers.    Before you either apply for or accept
employment with any other person or entity while any of Section 4(a) is in
effect, you will provide the prospective employer with written notice of the
provisions of this Section 4 and will deliver a copy of the notice to the
Company.

5.     Miscellaneous.

        (a)    Pre-Retirement Termination.    This Transition Agreement will not
apply if your employment terminates before your Retirement.

        (b)    Arbitration.    Except as otherwise expressly provided herein,
any dispute, controversy, or claim arising out of or relating to this Agreement
or breach thereof, or arising out of or relating in any way to your employment
or the termination thereof, shall be submitted to arbitration in accordance with
the Voluntary Labor Arbitration Rules of the American Arbitration Association.
Judgment upon the award rendered by the arbitrator may be entered in any court
of competent jurisdiction. In reaching his or her decision, the arbitrator shall
have no authority to ignore, change, modify, add to or delete from any provision
of this Agreement, but instead is limited to interpreting this Agreement. In the
case of any arbitration or subsequent judicial proceeding arising after your
discharge or termination, you shall be awarded your costs, including attorneys'
fees, provided you substantially prevail on at least one claim.

        (c)    Advice of Counsel.    YOU ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, YOU HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

*    *    *



        If this letter properly sets forth our understanding, please sign both
copies, keep one copy for your records and return one to me. We wish you the
best in your future endeavors. We are confident in your continued success.

    Very truly yours,
 
 
CENTENNIAL BANK OF THE WEST
 
 
By:
/s/  JOHN M. EGGEMEYER, III      

--------------------------------------------------------------------------------

      Name: John M. Eggemeyer, III       Title: Chairman, Centennial Bank
Holdings, Inc.

Accepted and agreed:


/s/  DARYLL D. SOUTHWICK      

--------------------------------------------------------------------------------

Daryll D. Southwick
 





QuickLinks


Exhibit 10.4

